TRULINCS 12146273 - CONTRERAS, AAARIO M - Unit: OXF-D-A


FROM: 12146273
TO: Contreras, Nadine; Dohrer Atty-At-Law, Chris; Gill, D
SUBJECT: Hello Chris Dohrer. July 11, 2019.
DATE: 07/11/2019 03:48:42 PM



July 11, 2019,

Please forward this to the court.

'LEGAL MAIL."

Hello Chris.

1. Can you tell me is there a date for Evidentiary Hearing? And what needs to happen for this to take place. Youve been my atty
since October 21, 2017. 1 havent recieved a letter from you yet.

2. My daughter Aleeyah is gone because of Sanford CardioSurgeon Dr. Froloff. Her heart exam, Echocardiogram proves this.
Her undiagnosed untreated fatal heart defect left untreated was fatal as she was denied medical care for her fatal heart defect,
physician neglect is what caused my daughter Aleeyahs death. It only needs to be read by a heart surgeon.

3. I asked your secretary Lisa when would I be able to get in contact with you. And to call your office at 1030am on Wednesday,
You were not available. She said call back the next day. Its been like this ever since you were my atty.

4. 1 tried to call over 50 times with no answer, from 3pm to 330pm today on July 11, 2019, Lisa answered and hung up on me
once the BOP computer stated a phone call from a federal inmate,

5. 1 wonder if I wrote the motion for govt funds to pay for a heart specialist to READ MY DAUGHTER ALEEYAHS HEART
EXAM TO PROVE HER DEATH WAS5ANF0RD DOCTOR FROLOFF A CARDIOSURGEON, and If it would go thru?

6. Do I need to do this too? Please let me know. I have noTnowledge of you doing anything the whole time you've been my atty
since October 21, 2019.

7. 1 dont know what else to think. You are not communicating wiUi me and not sending me any letters and every time I speak
with your secretary Lisa she tells me she gives you my messages. What would you do? What would anyone else do who Is
being ignored?

8. Do I need to to write the motion to have you sign it to send to the court too?

9. Please let me know, I know you are busy with other clients eaming a living, I am just wondering where I fit In with your
schedule. Are you too busy for me to be your client? Please let me know, I am trying to be patient as a client trying to prove
these physicians at .Q^nfnrd nr Froloff denvina medicalald for her fatal heart defect and INS Dr. Lois flrawfnrri npt apnrnvlng a
mediral rftfftrral tn a narfiiolngv sperJallst. killed mv daughter Aleeyah,

10. I have yet to receive a letter from your office letting me know what work you have done since the Motion I wrote that was
approved by the court and given a order on November 8th 2018.
Sincerely,

/s/
Mario M. Contreras,

CC: 400 PHILLIPS AVE, SIOUX FALLS, SD CLERK OF COURT,
Mario Contreras
#12146-^73                                                                 V»1
Federal Correctional   Institution
PO Box 1000                                                       12X012039 mi&'l
Oxford, WI 53952




                                     012146-2730
                                          Us Dist Court Clerk
                                          U.S. Courthouse
                                          400 S PhKlips AVE
                                          #128
                                          Sioux Falls, SD 57104
                                          United States




                                      57104—&B5i20
     I I   M.




»■




                VJ
